Citation Nr: 1641173	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for thoracic aortic aneurysm.

3.  Entitlement to service connection for coronary artery disease (CAD) with history of myocardial infarction.

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1962 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in Roanoke, Virginia.

In February and May 2008 rating decisions, in pertinent part, the RO denied entitlement to service connection for a thoracic aortic aneurysm, and for CAD with history of myocardial infarction.  In a January 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD.  In a June 2011 rating decision, in pertinent part, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD, and denied special monthly compensation based on the need for regular aid and attendance.

The Board notes that there are other issues which are not currently on appeal. The Veteran has been in receipt of nonservice-connected pension benefits for several years, and in its June 2011 rating decision, the RO granted entitlement to special monthly pension based on the need for regular aid and attendance.

The Veteran initially requested a Board hearing but by a statement dated in June
2013, his representative withdrew his hearing request.  See 38 C F R § 20.704(e).

In a December 2013 decision, in pertinent part, the Board reopened the previously denied claim of service connection for PTSD, and remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.

In May 2015, the Veteran appointed a new representative before VA, and that representative has submitted written argument in support of his appeal.

Additional evidence was submitted by the Veteran and associated with the Veteran's electronic claims file after the last supplemental statement of the case.  As this evidence is essentially duplicative of other evidence of record and not pertinent to the issues on appeal, remand for initial RO review of this evidence is not required.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence reflects that the Veteran did not have service in the Republic of Vietnam during the Vietnam era. 

2.  The Veteran does not have a current diagnosis of PTSD that is related to a verified in-service stressor.

3.  The weight of the probative evidence shows that the Veteran's current psychiatric disorders manifested years after his active service, and are not related to service.

4.  The preponderance of the competent and credible evidence does not show that the Veteran's thoracic aortic aneurysm or CAD manifested during a period of active duty service.  Nor does the evidence show that CAD was presumptively incurred or aggravated during a period of active duty or that it is otherwise related to service or any aspect therein.

5.  The Veteran is not in need of aid and attendance due to service-connected disabilities.
CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A thoracic aortic aneurysm was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  CAD with history of myocardial infarction was not incurred in or aggravated by the Veteran's military service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

4.  The criteria for special monthly compensation (SMC) based on the need for aid and attendance are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claims.  VA's duty to notify was satisfied by letters dated in May 2007, July 2009, August 2010, September 2010, November 2010, and February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additional notice was provided in a March 2014 letter.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted multiple written statements and lay statements in support of his claims.  VA has obtained service treatment records (STRs), service personnel records, VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant an examination as to his claimed psychiatric disorder, and obtained a medical opinion as to the etiology of the current psychiatric disorder.  VA has also repeatedly contacted the National Personnel Records Center (NPRC) in an attempt to verify the Veteran's alleged service in Vietnam, and such service has not been verified.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Records on file reflect that the Veteran receives benefits from the Social Security Administration (SSA).  However, the Board finds that VA does not have a duty to obtain his SSA records as these records are not relevant to the claims on appeal.  In this regard, the Board notes that SSA inquiries conducted by the RO reflect that the SSA made no disability determination prior to its award of benefits, and that SSA informed VA that no data was found regarding any SSA benefits under the Social Security disability insurance program (Title II of the Social Security Act) or under the Supplemental Security Income (SSI) program (Title XVI).  By an October 2007 letter to the Veteran, the SSA informed him that it would begin paying for his Medicare medical insurance premium.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought - only those that are relevant to the veteran's claim." Golz, 590 F.3d at 1320-21.  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The evidence reflects that SSA benefits were not awarded on the basis of a disability determination, and thus these records do not have a reasonable possibility of helping to substantiate the Veteran's claims.

The Board further finds that the RO has substantially complied with its December 2013 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, obtain additional information from the Veteran as to other service members which he had identified as having knowledge of his claimed service in Vietnam, and attempt to obtain additional VA and private medical records, and this was done.  

The Board finds that the October 2015 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's reported history, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The AOJ wrote to the Veteran in March 2014 and asked him to submit additional relevant evidence, including statements from the three individuals identified in an August 2013 submission by his representative, who could provide information to verify his reported service.  In response, the Veteran did not submit any information regarding the three individuals he had previously identified, and instead submitted lay statements from different service members, none of whom stated that they had served in his unit, and some of whom stated that they had seen the Veteran in Vietnam during a period in which he was stationed in the continental United States.  The AOJ obtained additional service personnel records in March 2015 which indicated that the Veteran had no service in Vietnam.

The Board acknowledges that, to date, the Veteran has not been afforded a VA examination in regard to his claims for service connection for thoracic aortic aneurysm and CAD.  As discussed below, there is no competent evidence suggesting that the Veteran's current thoracic aortic aneurysm or CAD may be associated with service.  He has not provided any information concerning the existence of medical evidence that could support these claims.  In this case, no examination is necessary in order to adjudicate the Veteran's claims of entitlement to service connection for thoracic aortic aneurysm or CAD.  Specifically, there is no indication, besides the Veteran's own statements, that his asserted disabilities may be related to his active service, to include claimed herbicide exposure.  As noted above, the evidence of record demonstrates that he did not serve in Vietnam.  Although the Veteran has been diagnosed with the claimed conditions, there is no evidence of such conditions in service or for many years thereafter, there is no evidence of manifestation of the conditions during any applicable presumptive period, and there is no medical evidence of a nexus relating the asserted conditions to service.  As such, the necessity for a VA examination has not been triggered.  Accordingly, in the absence of competent evidence of a current disability that may possibly be related to service, a VA medical examination is not warranted at this time.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.) 

Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, including cardiovascular-renal disease, endocarditis (valvular heart disease), myocarditis, and psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Thoracic aortic aneurysm is not listed in 38 C.F.R. § 3.309(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

If a Veteran was exposed to a herbicide agent (including Agent Orange) during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2015).  

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.; see also 38 C.F.R. § 3.313(a); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The Veteran contends that his current PTSD, CAD and a thoracic aortic aneurysm are related to his alleged service in Vietnam.  In a VA Form 9 received in September 2012, he contended that his claimed conditions began in service, and were not properly diagnosed.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Claimed Service in Vietnam

The Veteran and his representative contend that he served in Vietnam during active service.  He has made inconsistent statements as to his alleged duties and presence in Vietnam.  For example, he has stated that he had temporary duty at a communications station in Saigon, Vietnam from 1968 to 1969 (during the Vietnam era), although he was stationed in Okinawa.  See his March 2011 statements.  In contrast, he has also contended that he was a Navy SEAL and went into Vietnam, where he was exposed to Agent Orange.  See December 2009 report of contact.  He has also made conflicting statements as to whether or not he had combat service in Vietnam.  These inconsistencies reduce his credibility.

In a July 2005 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran filed a claim for non-service-connected disability pension.  He stated that he served in the Navy from August 1962 to April 1970 and served in Vietnam from 1966 to 1969.  

In an August 2005 VA Form 21-526, the Veteran denied serving in Vietnam.  

A report of a November 2005 VA PTSD examination reflects that the Veteran reported the following stressor:  combat experience from 1966 to 1968 in Vietnam, Cambodia and Laos.  

In responses dated in August 2005 and January 2006, the NPRC indicated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  In a January 2011 memorandum, the RO indicated that the NPRC did not find evidence to substantiate any service in Vietnam, and found no evidence in the Veteran's personnel records to substantiate service in Vietnam. 

In a March 2011 statement, the Veteran said that during the period from 1968 to 1969, on unknown dates, he was in Saigon, at a communications station, assigned to the NSG (Naval Security Group), and he had classified duties.  He said he was stationed in Okinawa but was assigned classified TDY duties in Saigon, Vietnam communications station from 1968 to 1969.  He asserted that he was exposed to multiple horrific acts, including woundings, maimings, torture and killings of both Vietcong and Americans.  He reportedly "endured stressful situations on a constant basis and could not remove myself from the situation."  He said he had never recovered from the shock and traumatic painful experiences he had there, despite receiving treatment.  He did not report any dates or names of persons involved or injured.

In an April 2011 memorandum, the RO noted that the Veteran's records did not verify the claimed Vietnam service.

In June 2011, the Veteran applied to the NPRC for correction of his military record, and asked that his DD Form 214 be amended to show that he was on TDY to Saigon, Vietnam for periods between 1968 and 1969.  He said he did not notice this alleged error in his records until 2010.  A note from the NPRC dated in November 2011 reflects that the Veteran's records showed no evidence of Vietnam service.  In December 2011, the NPRC advised the Veteran that the Navy Personnel Command had jurisdiction over his request, and that it had forwarded the request to that organization.

In a September 2012 statement, the Veteran's former representative contended that "Although the VA reports that there is insufficient information to document this Navy seal was in country service in Vietnam, this veteran adamantly maintains that their disabilities are directly related to exposure to Agent Orange."  

In an August 2013 written presentation, the Veteran's former representative provided the names of certain individuals (R.S., C.W., and J.P.) who she claimed were in Saigon, in the Republic of Vietnam, during the period from 1968 to 1970, and could verify that he was "in-country" while on active duty.  She said that the Veteran stated that that due to the classified nature of his assignment, he was unable to access the sealed records documenting his duties during that period. 

In December 2013, the Board remanded this case to the AOJ to give the Veteran the opportunity to contact those individuals and submit any supporting statements that might assist the AOJ in verifying the Veteran's purported Vietnam service.

By a letter to the Veteran dated in March 2014, the AOJ asked him to submit additional relevant evidence, including statements from the individuals identified in the August 2013 submission by his representative, who could provide information to verify his reported service.

In August 2014, VA received a January 2014 letter from the Veteran's former representative asking the Veteran to contact three individuals (R.S., C.W., and J.P.) who are reportedly Veterans, to provide information to support his claims.  She indicated that R.S. and C.W. were in the Army.  In August 2014, she enclosed statements dated in 2014 by three other individuals who said they saw the Veteran during their service in Vietnam:  W.H., M.S., and R.A.   W.H. said he was assigned to a Combat Engineer unit and stationed in Vietnam from April 1968 to May 1969 and met the Veteran while traveling north, and his mission was classified.  M.S. said he was a Marine in Vietnam from 1968 to 1970 and saw the Veteran "when he came through two times."  R.A. stated that he was with 27th Eng. Combat, and was in Vietnam from November 1968 to November 1969.  He stated that he met the Veteran going north, and his duties were classified.

The Veteran subsequently submitted statements dated in March 2014 from J.B. and T.D., who said they saw the Veteran during their service in Vietnam.  J.B. stated that he was in Vietnam from July 1967 to August 1969, while he was assigned to the 69th Engineer, and the Veteran "was going into Laos, he was assigned to Special Ops (Intell)."  T.D. stated that he was in Vietnam from June 1967 to May 1968, assigned to 3rd Marines (Div), E Company, in Khe Sanh, and the Veteran was in transit heading to Laos and other stops in between, and the Veteran was "special units" attached, dealing with intel.

The Board has carefully reviewed all of the evidence of record, including the Veteran's service personnel records, service treatment records and records from the National Personnel Records Center and U.S. Navy.  As will be discussed in detail below, the Board finds that the Veteran's service personnel records do not verify any combat service or service in Vietnam.  His records show that he did not receive any combat citations or awards.  

A review of the Veteran's DD Forms 214 shows that he served in the U.S. Navy from August 1962 to April 1970.  He did not receive any combat citations.  His primary military occupational specialty was that of a communications technician, and the related civilian occupation was personnel clerk.  Service personnel records reflect that the Veteran's primary occupational specialty in service was that of a communications technician.  He served in the continental U.S. in 1964 and 1965, in Turkey from 1966 to 1967, in Ohio from 1967 to September 1968 (where he was a training administrator), at U.S. Naval Security Group Activity (NSGA) in Hanza, Okinawa, Japan from October 10, 1968 to November 22, 1969, when he was transferred to Naval Security Station in Washington, DC, and aboard the USS Columbus (CG-12) in 1970.  While the Veteran was stationed in Hanza, Okinawa, he was assigned to the NSGA, where he performed various administrative duties, to include filing, typing reports and correspondence, time card preparation, and ordering supplies.  See November 2008 performance evaluation.  From June to August 1969, he completed a correspondence course in communications.  

Correspondence dated in September 1969 reflects that the Veteran, who was stationed in Okinawa, requested transfer to the continental U.S. due to family problems.  The Veteran noted that he was on leave in the continental U.S. from June to July 1969.  A service leave record reflects that the Veteran was assigned to NSGA, Hanza, Okinawa from September 1968 to November 1969.  Service personnel records show that he was on leave for the month of September 1968, and from June 26, 1969 through July 25, 1969. Physical profiles dated in February and March 1969 reflect that the Veteran was a C-T2 assigned to NSGA.   In September 1969 he received non-judicial punishment for violation of the U.C.M.J., Art. 86, for failure to go to his appointed place of duty.  Service treatment records show that he was treated at the Torii dispensary (which is located in Okinawa, Japan) from October 1968 to September 1969.

A November 1969 performance evaluation for the period from June 1969 to November 1969 shows that the Veteran was an administrative assistant for the ComSec Department, at NSGA, Hanza, Okinawa, Japan.  A physical examination was performed on November 21, 1969 at NSGA in Okinawa, and he was found physically qualified for transfer.  In a February 1970 letter, the Veteran stated that he served in the Navy for five years and eight months as a communications technician.  

His NAVSECGRU clearance was terminated for cause in late January 1970.  In mid-March 1970, he transferred to USS Columbus (CG-12); he reported there on April 16, 1970.  At discharge at the end of April 1970, he was not recommended for reenlistment due to security reasons. 

The Veteran's service records contain a signed in-service health record verification, in which the Veteran stated that he reported aboard the USS Columbus (CG-12) on April 16, 1970, and he had no special duty qualifications, to include SS, DV, CAC, or naval aviator.  His rate and rank were CT1.  (The Board notes that SS refers to submarine warfare specialist, DV is diver, and CAC is Marine Combat Aircrew.)  

By a letter to the Veteran dated in March 2013, the Navy Personnel Command informed him that his record did not contain any reference to time served in Vietnam.

The Veteran has submitted lay ("buddy") statements from other service members, none of whom stated that they had served in his unit, and some of whom stated that they had seen the Veteran in Vietnam during a period in which he was stationed in the continental United States.  The Board finds that the Veteran's lay statements and these buddy statements are not credible, in light of the conflicting lay statements, the overwhelming evidence in his service personnel records and service treatment records which contradict these lay statements, and the findings of the NPRC and the Navy Personnel Command.

The Board finds that the Veteran's service personnel records do not verify any combat service or service in the Republic of Vietnam, and finds that his assertion that he was a Navy SEAL in Vietnam is simply not credible.  In this regard, his service personnel records show that he never had an occupational specialty as a SEAL, and also show that he never underwent Basic Underwater Demolition/SEAL (BUD/S) training.  

Psychiatric Disorder

A review of the evidence reflects that the Veteran has been diagnosed with depressive disorder, and has a current psychiatric disorder, as demonstrated on VA examination in October 2015.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran contends that he has current PTSD due to several stressful events in service.  He has been vague about the details of such stressors, and the Board finds that he has provided insufficient and/or incredible information regarding his claimed stressors, such that they are not verified or verifiable.  Moreover, he has made conflicting statements as to whether or not he served in combat.  See, e.g., June 2005 VA discharge summary, November 2005 VA PTSD examination, and August 2010 VA psychiatry consult.  As noted above, the Board finds that the Veteran did not serve in combat, and did not serve in Vietnam, and thus concludes that his statements regarding combat service are not credible.

Service treatment records are negative for a psychiatric disorder.  On separation medical examination in April 1970, the Veteran's psychiatric system was clinically normal.  

A review of the claims file reveals extensive VA and private medical records dated from 1997 pertaining to treatment for a variety of conditions including substance abuse.

A July 1997 substance abuse treatment program note reflects that the Veteran was admitted for treatment of substance abuse.  He said that his drug of choice was cocaine, which he began using at age 30, and he first used marijuana at age 20.  Later that month, he reported that he had a 39-year history of chemical abuse, including nicotine, alcohol, cannabis, and cocaine.  He reported that he completed high school and also had two college degrees.  He said he joined the Navy in August 1962 and was trained as a communications technician.  He denied any UCMJ violations while in service.

In November 2003, the Veteran filed an informal claim for non-service-connected disability pension due to heart disease and hypertension.  He made no mention of PTSD or any other psychiatric disorder.

In a July 2005 claim, the Veteran said his hypertension began in 1963 or 1964, and PTSD began in June 2005.  He reported treatment for hypertension in June 1963, and for PTSD in June 2005 at a VA facility.  He said he was exposed to Agent Orange, but did not say where this occurred.  In the pension part of the form, he said that his hypertension, PTSD, and heart disease prevented him from working.  In an attached statement, he said that once a decision was made on his pension claim, that he wanted an evaluation for service connection.  

VA medical records dated in 2005 reflect inpatient substance abuse treatment for cocaine dependence, alcohol abuse, and major depressive disorder.  His medical history included recurrent major depression. 

A report of a November 2005 VA PTSD examination reflects that at the current examination, the Veteran reported the following stressor:  combat experience from 1966 to 1968 in Vietnam, Cambodia and Laos.  The examiner noted that the Veteran claimed numerous traumatic events but said he could not elaborate further because his activities were classified.  He also reported experiencing trauma in childhood but would not elaborate further.  He reported that his military occupational specialty was personnel clerk, reported combat experience, denied combat wounds, and claimed he had regular temporary duty (TDY) in Vietnam.  He said he frequently came under fire, and witnessed deaths and injuries of allied and enemy personnel.  He denied problematic effects from use of alcohol or other substances.  It was noted that he had a history of cocaine and alcohol dependence.  The examiner stated that the primary stressor reported by the Veteran was special operations combat in Vietnam, Cambodia, and Laos.  The examiner noted that PTSD had previously been diagnosed at a VA Medical Center in May 2005 but the diagnosis was not based on a specific traumatic event.  Currently the Veteran declined to discuss these events, which are not documented in his military records.  The examiner stated that PTSD cannot be diagnosed without establishing exposure to a traumatic event, and added that if such exposure could be established, he presented a credible case for chronic PTSD resulting from the trauma.  The examiner noted that a VA psychiatrist had diagnosed recurrent major depression earlier this year while the Veteran continued to abuse cocaine and alcohol, both of which are known to depress mood.  He indicated that in such cases, depression is presumed to be related to the effect of those substances.  The Axis I diagnoses were substance-induced mood disorder (cocaine and alcohol), cocaine dependence, and alcohol abuse.  PTSD was not diagnosed. The examiner stated that the diagnosis of PTSD cannot be made without first establishing exposure to a traumatic event, which the Veteran did not wish to disclose.

In an August 2010 VA psychiatry consult, it was noted that the Veteran told an emergency room physician that he had PTSD and became violent at home earlier that day.  He reported a long history of PTSD related to combat in Vietnam.  The psychiatrist indicated that the Veteran was evasive about his combat experience but later told a resident that he did "things no one should ever see."  He reported continuous cocaine use from age 22 until 2008, and alcohol use since age 14, with daily use until 2005.  He reported smoking one pack of cigarettes daily for 50 years.  With regard to his military history, he said he was a combat veteran, and served in the Navy, Security Group Detachment.  It was noted that his financial status was stressful, and he was on disability but was attempting to increase his VA benefits.  The Axis I diagnoses included anxiety disorder:  PTSD, and substance abuse of cocaine and alcohol.  The Axis II diagnosis was personality disorder not otherwise specified (NOS).

A September 2010 VA psychology note completed by Dr. B. reflects that the Veteran was initially seen and assessed by a nurse practitioner in May 2005, at which time he was diagnosed with PTSD, cocaine dependence, and major depressive disorder.  He had attended a handful of PTSD groups since his initial enrollment date and reported receiving mental health services for PTSD at another VA facility.  He also had an extensive substance abuse treatment history.  During this session, the Veteran reported that he served with the U.S. Navy during Vietnam on covert missions and therefore "there's not a lot of records of my service."  He reported that he had struggled with alcohol and cocaine abuse and dependence since Vietnam to help "deal with the memories."  He stated that his primary concern today was trying to find financial assistance.  Dr. B. stated that overall the Veteran's condition appeared stable but somewhat tenuous and marked by PTSD and depressive symptomology.

In a September 2010 VA neuropsychology consult, the Veteran reported that he had memory difficulties for approximately the past eight years.   He said he had two Bachelor's degrees in accounting and business administration.  He stated that he served in the U.S. Navy from August 1962 to April 1970 and saw combat in Southeast Asia.  He reportedly last worked approximately 3 or 4 months ago, and had been a tractor trailer driver since 1999.  He reported that he had not been able to work as a result of congestive heart failure as well as a triple coronary bypass graft and a thoracic aneurysm, and had financial difficulties.  Testing was conducted, and the examiner indicated that the Veteran displayed some errors on the mental status examination that were not considered to be neurologically significant, and it was felt that his memory impairment was much more likely to be secondary to psychological rather than neurologic factors. 

A March 2011 examination for housebound status or permanent need for regular aid and attendance reflects that the Veteran had mild dementia.

A January 2015 memorandum from a VA social worker reflects that the Veteran participated in the domiciliary drug abuse program from July to September 2014.

By a letter dated in April 2015, a VA psychologist, Dr. B., indicated that the Veteran first came to his attention in May 2005, following an initial intake by a nurse practitioner, and that at that time he was diagnosed with PTSD, major depressive disorder, recurrent, moderate, alcohol abuse, and cocaine dependence.  He stated that the Veteran participated in a PTSD treatment program, and also received individual and group therapy, as well as substance abuse treatment.

On VA examination in October 2015, the examiner indicated that the following mental disorder diagnoses:  other specified depressive disorder, cocaine use disorder, moderate to severe, unspecified housing or economic problem, and unspecified alcohol-related disorder.  The examiner determined that the Veteran did not have a current diagnosis of PTSD.  He indicated that the Veteran's symptoms do not meet the diagnostic criteria for a diagnosis of PTSD under DSM-5 criteria.  The examiner indicated that the claims file was reviewed.

The examiner noted that in past medical records, the Veteran had reported a history of childhood trauma, but he declined to discuss this matter currently.   The Veteran stated that his job in service was as a CT or communications technician. He noted that his DD Form 214 listed his occupational specialty as "CT(PN)1 0000/0000" and the related civilian occupation is personnel clerk.  With regard to disciplinary charges in service, per Veteran, he had two Captain's Masts, but denied court-martial or serious offenses.  The examiner noted that no Vietnam service or campaign medals were listed in his DD214.  According to the Veteran, he stated that while stationed in Okinawa he had regular temporary duty (TDY) in Saigon, Vietnam, and was in Vietnam "1-2 times per month" but also stated that he would go "4 times a month." He denied any combat wounds.

The examiner noted that the Veteran's DD Form 214 lists 2 years and 3 months of foreign and/or sea service but does not specify Vietnam service or location.  His military personnel records confirm service in Okinawa.  He was currently enrolled in VA mental health treatment (psychiatry), and his last mental health appointment was in August 2015.  The listed diagnoses from his recent visit include depression NOS, substance-induced mood disorder, and rule out PTSD. His post-military history was significant for VA inpatient treatment (including substance use treatment) and outpatient treatment.  His past records are significant for alcohol and cocaine use disorders, depression, housing and financial concerns, and job concerns.  The examiner indicated that his service treatment records showed no documentation of psychiatric problems or mental health treatment during service, and the available records listed domestic problems (spouse and financial).  With regard to his family mental health history, his VA medical records indicated a strong history of alcoholism and "severe anger problems." 

He had a significant history of alcohol and cocaine use disorder.  He stated that he last used cocaine a few months ago, and alcohol "many years ago" but he was evasive, defensive, and minimized his substance use behaviors.  With regard to his claimed stressor, he alleged TDY classified missions to Saigon, witnessing killings against Americans and enemy combatants.  The examiner indicated that this stressor was not adequate to support a diagnosis of PTSD, and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  On examination, he was alert and fully oriented, cooperative, demonstrated good grooming and hygiene, and made appropriate eye contact.  He presented with a walker, and from the clinic wait area informed this examiner that he is "100% totally disabled."  He was evasive, defensive, and at times provocative toward this examiner when queried about inconsistencies in his VA medical records and chart such as his substance use behaviors and information from his records.  His affect was slightly irritable, but without notable change or progression during the examination.  He was a poor historian, often saying "I cannot remember" for specific inquiry about history and behaviors, but without any pronounced difficulty about his claim or military service.  

The examiner stated that the Veteran's claims folder, electronic VVA, VBMS, and VA medical records were carefully reviewed.  He was previously seen for an initial PTSD disability examination in 2005.  Veteran stated that while he was stationed in Okinawa he went out regular temporary duty assignments to Saigon, Vietnam and that he served on classified missions.  He reported that "all duties are classified" and declined to elaborate further during this examination.  Broadly-speaking, he briefly stated that he had exposure to seeing killings of Americans and of enemy combatants.  Upon direct inquiry, he denied ever discharging his personal weapon while in Vietnam.  He described the general threat of danger of "being in a combat zone, surrounded by the enemy."  Consistent with the previous examination report in 2005, a diagnosis of PTSD cannot be made without first establishing exposure to a traumatic event.  Notably, he was evaluated by a nurse practitioner in the PTSD clinic in 2005 and he was given a PTSD diagnosis.  However, it should be noted that the intake note indicated that the "DD214 was not reviewed" and lists that his job was in security and intelligence, which is not supported by available military personnel records. 

During the current VA examination, the Veteran likened his alleged job in CT communications technician to Special Forces or going on classified missions.  His DD214 and information from his available C-file and electronic VVA records do not support his involvement in any substantial combat activity nor are there any combat awards for Vietnam service.  Most consistent from the available medical records are a strong history of cocaine and alcohol use disorders, concerns about physical health, job concerns, eviction and housing problems, and financial worries.  The examiner opined that the Veteran does not meet the diagnostic criteria for PTSD (DSM-5).  The examiner opined that the Veteran's current diagnosis of other specified depressive disorder was less likely as not related to military service, his current diagnosis of cocaine use disorder, moderate-to-severe was less likely as not related to military service, and his current diagnosis of unspecified alcohol-related disorder was less likely as not related to military service.  The examiner noted that there are no records of psychiatric problems or such treatment until more than two decades after end of his active duty service.  Finally, the examination indicated that the listed problem of unspecified housing or economic problem is not a psychiatric condition but rather indicates a current psychosocial stressor that he identified as a primary source of concern.  An opinion is not warranted as this is not a psychiatric diagnosis.  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §  3.304 (f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy. If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f) (2015).  If a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3).

The Board finds that the weight of the competent and credible lay and medical evidence is against the claim.  As noted above, the Veteran did not have combat service, and has not provided any credible details of any alleged in-service stressor in support of his PTSD claim.  His claimed stressor is not consistent with the circumstances, conditions, or hardships of his service.  The probative evidence does not show that he has a diagnosis of PTSD based on a verified stressor.

The Board finds that the October 2015 VA examination and medical opinion constitute probative evidence against the Veteran's claim.  It is based on current examination results and a review of the entire medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The weight of the competent and credible evidence relates the Veteran's psychiatric symptomatology to drug dependency which, if occurred during service, would constitute willful misconduct in service, so may not be considered an in-service injury or disease for disability compensation purposes; or to a personality disorder, which is not a disability for VA disability compensation purposes according to VA regulations.  See 38 C.F.R. §§ 3.303(c), 4.9.

The Board recognizes that the Veteran, himself, has asserted that he has PTSD that was incurred in service.  While the Veteran is competent to report on the symptoms observed, there is nothing in the record suggesting that he has the requisite skill and training sufficient to render a psychiatric diagnosis or determine the etiology of such.  See Jandreau, supra.  In this regard, the diagnosis and etiology of various psychiatric symptoms are matters requiring medical expertise.  Accordingly, his opinion as to the diagnosis or etiology of the Veteran's psychiatric symptomatology is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the lay assertions of record.

The weight of the probative evidence of record does not link the current psychiatric disorders to service.  Moreover, the weight of the competent and credible evidence does not show that a psychosis was manifested to a compensable degree within the first post-service year.

The Board finds that service connection is not warranted for any current psychiatric disorder, as there is no competent and credible evidence linking any current psychiatric disorder with service.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

CAD and Thoracic Aortic Aneurysm

Recent medical records reflect current disabilities of CAD and thoracic aortic aneurysm.  Thus, resolution of these appeals turns on whether these current disabilities are attributable to his military service.  

In an August 2005 VA Form 21-526, the Veteran said his hypertension and heart condition began in in 2002.

Service treatment records are negative for CAD and thoracic aortic aneurysm.  On medical examination performed for discharge and reenlistment purposes in December 1964, his lungs, chest, and heart were normal.  A chest X-ray study was normal.  His blood pressure was 110/80.  Chest X-ray studies in January 1967 and January 1970 were normal.  On separation medical examination in April 1970, the Veteran's lungs, chest, and heart were normal.  His blood pressure was 122/80.  

VA medical records dated in December 2002 reflect that the Veteran was recently in a motor vehicle accident and a cardiac injury was suspected.  However, an angiogram and aortogram showed no cardiac injury.  An incidental aneurysm was found below the aortic knob.  An aneurysm of the thoracic aorta was diagnosed.

An October 2004 transthoracic echocardiogram showed concentric left ventricular hypertrophy; the diagnostic impression was CAD.  

Private medical records from Bon Secours Richmond Community Hospital dated in October 2004 and February 2005 reflect treatment for CAD, myocardial infarction, acute respiratory failure, and bilateral pulmonary embolus.  A thoracic aortic aneurysm was noted on computed tomography scan in February 2005.  He was noted to be homeless secondary to cocaine use.  He smoked a pack of cigarettes per day.  A February 2005 cardiovascular diagnostic report showed reduction in left ventricular systolic function compatible with cardiomyopathy, and diastolic dysfunction.

VA medical records reflect that in March 2005, the Veteran was seen for complaints of chest pain and shortness of breath, and was admitted with a nickel-sized sacral decubital ulcer.  The examiner stated that a thoracic aortic aneurysm was noted in October 2004.  The diagnostic assessment included known CAD, non-compliant with medications, hypertension, history of pulmonary embolism, bronchitis versus pneumonia, and stage II decubital ulcer in the gluteal fold.  

A March 2005 VA discharge summary reflects that the Veteran was treated for complaints of chest pain and shortness of breath.  It was noted that he had a significant prior medical history of CAD with NSTEMI times two, thoracic aortic aneurysm, drug and alcohol dependence, and recent pulmonary embolism (untreated).  He was known to have LAD and LCX not amenable to percutaneous coronary intervention (PCI), and was cleared for a CABG in October 2004.  He had personal issues, was discharged, and lost to follow-up.  In February 2005, he was admitted to psychiatry for suicidal and homicidal ideation.  He was discharged six days later.  He reported that he recently lost a job opportunity due to his heart disease, his wife was incarcerated, and he was evicted.  He said he used cocaine the previous day.  It was noted that he had a thoracic aortic aneurysm.

A June 2005 medical report for general relief, Medicaid and Temporary Assistance for Needy Families was completed by a VA physician and reflects diagnoses of multi-vessel CAD, thoracic aortic aneurysm, pulmonary embolism, substance abuse, depression, and hypertension.  It was indicated that the Veteran was receiving substance abuse treatment, and needed surgery for CAD and the aneurysm, and that these surgeries were a high risk for him.

On November 2005 VA general medical examination, it was noted that the Veteran reportedly worked in Naval security from November 1962 to 1970.  The Veteran reported that his high blood pressure was diagnosed years ago, and said he smoked a half pack of cigarettes daily.  He denied alcohol use.  He said he was diagnosed with heart blockage a long time ago, and had three myocardial infarctions this year, and two in 2004.  A June 2005 chest X-ray study showed aneurysmal dilatation of the proximal and descending thoracic aorta.

A March 2005 electrocardiogram was abnormal, with findings suggestive of ischemia and myocardial disease.  In pertinent part, the VA examiner diagnosed hypertension, thoracic aortic aneurysm, and pulmonary emboli.

In February 2007 the Veteran filed claims for service connection for a heart condition, chest pain, CAD, and thoracic aortic aneurysm.

A December 2009 report of contact reflects that the Veteran claimed service connection for ischemic heart disease based on Agent Orange exposure in Vietnam.  He asserted that he was a Navy SEAL and went into Vietnam.

In an August 2010 VA psychiatry consult, it was noted that the Veteran had a history of four myocardial infarctions (MIs), with his last MI in 2008 related to cocaine use resulting in coronary artery bypass graft.

A report of a March 2011 ischemic heart disease (IHD) disability benefits questionnaire reflects that the Veteran has IHD, and the relevant diagnoses were listed as CAD, NSTEMI, and coronary artery bypass graft.  It was noted that the had a percutaneous coronary intervention (PCI) in October 2004, a myocardial infarction (MI) in March 2005, and coronary bypass surgery in October 2004 and January 2008.

An Aid and Attendance/Housebound form reflects diagnoses of thoracic aortic aneurysm, hypertension, CAD, history of cocaine, alcohol and nicotine dependence, depression, pulmonary embolism, and infarct, hyperlipidemia/peripheral vascular disease, and cognitive impairment.

The Veteran has asserted that his activities in Vietnam were classified and that that is why there is no record of such claimed service.  The Board finds that this assertion is not credible, in light of all of the evidence of record, including his DD Form 214, his service personnel records, his service treatment records showing regular treatment for medical complaints in Japan during the time he says he was in Vietnam, and his unsubstantiated  statement that he was a Navy SEAL.  The Board finds that the evidence does not show that the Veteran served in the Republic of Vietnam during the Vietnam era (i.e., from January 9, 1962, to May 7, 1975), such that in-service herbicide exposure might be presumed.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. § 3.307(a)(6) (2015).  

The Veteran has not made any contentions regarding direct exposure to an herbicide agent during service, and such has not been corroborated by independent evidence of record.  The Board finds that the weight of the evidence of record does not indicate that the Veteran was ever directly exposed to herbicides during his period of active service.  Accordingly, the presumptions governing herbicide exposure are not for application here.  38 C.F.R. § 3.309(e). 

There is no competent medical evidence of record linking the current heart disorders (to include CAD) with service, to include the claimed Agent Orange exposure.  The evidence does not reflect that CAD or any heart disorder was manifested in service or within the first post-service year, and the Veteran does not contend that they did.  He has merely asserted that his current CAD and thoracic aortic aneurysm are related to service.  Moreover, he has never reported continuous symptoms of any of these conditions ever since service.

There is no evidence of treatment or diagnosis of the claimed CAD and thoracic aortic aneurysm for decades after his separation from service in 1970.  

After reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative) indicates he has not experienced continuous symptoms of CAD or any heart disorder since service, so has not shown the required continuity of symptomatology under 38 C.F.R. § 3.303(b) to establish the required nexus between this claimed condition and his military service by way of this alternative means.

The Board finds that the weight of the competent and credible lay and medical evidence is against the claims.  The Board considers it significant that no VA examiner or other health care provider has indicated that thoracic aortic aneurysm or CAD originated during the Veteran's verified period of active duty from 1962 to 1970 or is otherwise related to that service.  The Board recognizes that the Veteran, himself, has asserted that his heart disease and thoracic aortic aneurysm were incurred in service and that, in some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  Jandreau, supra.  However, CAD, ischemic heart disease, and a thoracic aortic aneurysm are medically complex conditions that are not readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Barr, 21 Vet. App. at 307; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

As the preponderance of the evidence is against the claims for service connection for thoracic aortic aneurysm and CAD, the benefit-of-the-doubt rule does not apply, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Special Monthly Compensation

The Veteran contends that he is entitled to special monthly compensation based on the need for aid and attendance.  

Special monthly compensation (SMC) is payable where a Veteran has a service-connected disability or disabilities that render him or her so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350 (b)(3) (2015).  A veteran will be considered to be in need of regular aid and attendance if he or she (1) is blind or is so nearly blind as to have visual acuity of 5/200 or less in both eyes, or contraction of visual field of vision to five degrees or less; (2) is a patient in a nursing home due to physical or mental incapacity; or (3) establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352 (a). 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b)-(c) (2015).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352(a).

Importantly, in order for the Veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in his being in need of regular aid and attendance or being housebound.  See Prejean v. West, 13 Vet. App. 444 (2000).

Here, there is no question that the Veteran is in need of aid and attendance, and he currently receives special monthly pension on this basis.  However, as he has no established service-connected disabilities, entitlement to special monthly compensation must be denied.

The Board finds that a preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for CAD with history of myocardial infarction is denied.

Service connection for thoracic aortic aneurysm is denied.

Entitlement to special monthly compensation based on the need for aid
and attendance is denied.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


